Citation Nr: 0932291	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include the 
preliminary questions of whether finality attached to a 
February 1997 decision.  

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.

4.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967, to include service in Vietnam.  

This matter was most recently before the Board of Veterans 
Appeals (Board) in November 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake needed 
evidentiary and procedural development.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Based on his service in Vietnam, the Veteran is presumed 
to have been exposed to Agent Orange or other toxic 
herbicide.  

2.  Peripheral neuropathy of the upper and lower extremities 
is not shown in service, within the one-year period following 
service discharge, or for many, many years after service, and 
it is not linked by competent evidence to the veteran's 
period of service or any event thereof, including herbicide 
exposure.  

3.  Service connection is in effect only for posttraumatic 
stress disorder and VA compensation is also being received on 
the basis of the assignment of a total 



disability rating based on individual unemployability due to 
service-connected disablement.  

4.  Ankylosis of a knee or hip is not demonstrated, nor is a 
lower extremity shown to be shortened 3 1/2 inches or more 
due to a service-connected disability; complete paralysis of 
the external popliteal nerve due to a service-connected 
disability causing foot drop is not shown; anatomical loss or 
loss of use of a foot or hand is not indicated, nor is 
functioning of a foot or hand shown to be so limited due to a 
service-connected disability that the veteran would be 
equally well-served by an amputation below the elbow or knee 
with use of a suitable prosthetic appliance; the requisite 
visual impairment either as to a loss of visual acuity or 
field of vision is likewise not demonstrated.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2008). 

2.  The criteria for specially adapted housing or a special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.350(a)(2), 3.809 (2008).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile have not been met.  38 U.S.C.A. §§ 1114, 
3901, 3902, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in November 2007 in order to facilitate the conduct of 
additional evidentiary and/or procedural development. All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Notice is 
taken that, among the items of evidentiary development sought 
by the Board, the AMC was to obtain records relating to 
services provided by Home Health Care in Dallas, Texas, and 
in the authorization executed on remand by the Veteran in 
October 2008, he indicated that the home health care was 
furnished by VA between December 2003 and September 2004.  VA 
medical records on file verify that home health care 
services, including nursing and social work services were 
provided from December 2003 to March 2004, when the Veteran 
was found to no longer be in need of home health care.  No 
further search for home health care records compiled beyond 
March 2004 was initiated by the AMC on remand and none is 
otherwise indicated based on the information currently on 
file.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claims, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's letters of October 2003 and 
March 2004 and the AMC's correspondence of December 2007.  
The Veteran was advised of the Court's holding in 
Dingess/Hartman by the AMC's letter of December 2007.  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempts to reopen previously 
denied claim for service connection for peripheral neuropathy 
of the upper extremities through the RO and AMC's letters of 
March 2004 and December 2007.  Thereby, the appellant was 
advised that he needed to submit new and material evidence to 
reopen the previously denied claim and was advised of what 
was required to establish service connection under the 
particular facts of this case.

(As explained in more detail below, de novo consideration of 
the veteran's claim for service connection for peripheral 
neuropathy of the upper extremities, without regard to the 
finality of the February 1997 action, is in order and the 
Veteran is entitled to readjudication of his previously 
denied claim as an original claim.)

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
only after the RO's initial adjudications of the claims at 
issue, in contravention of Pelegrini.  However, any error in 
the timing of the notice provided was cured by the VA's 
issuance of appropriate VCAA notice, followed by the AMC's 
issuance of a supplemental statement of the case in January 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record includes the veteran's service treatment records, 
in addition to a variety of examination and treatment records 
compiled by VA and non-VA sources during post-service years.  
Moreover, the Veteran does not indicate that any medical 
record or other evidence is absent from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Under the circumstances of this case, service records and 
post-service medical evidence initially document the 
existence of peripheral neuropathy of the upper and lower 
extremities at a point well beyond the one-year period 
following the veteran's discharge from service.  No medical 
professional links the veteran's peripheral neuropathy to his 
period of service or any event thereof, including his 
presumed exposure to any herbicide agent, to include Agent 
Orange.  On this basis, the Board finds that there is no duty 
to provide a medical examination and/or obtain a medical 
opinion.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The same is true with respect to the 
veteran's claims for specially adapted housing, special home 
adaptation grant, an automobile, and/or automotive adaptive 
equipment, inasmuch such claims are predicated on grants of 
service connection for peripheral neuropathy of the upper and 
lower extremities, and there is no basis in fact or law for 
same, as indicated in greater detail below.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.

Service Connection for Peripheral Neuropathy of the Upper and 
Lower Extremities

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, a veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e) 
during the presumptive period if applicable.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997) (specific applicability in Agent 
Orange cases).  Thus, presumption is not the sole method for 
showing causation.

Two issues are presented in the instant appeal as to 
peripheral neuropathy.  One entails an original claim for 
service connection for peripheral neuropathy of the lower 
extremities and the other involves a previously denied claim 
for service connection for peripheral neuropathy of the upper 
extremities and a claim to reopen filed in February 2004.  

The issue of the veteran's entitlement to service connection 
for peripheral neuropathy of the upper extremities, to 
include as due to herbicide exposure, was previously 
addressed by the RO in February 1997, when it denied such 
claim on the basis that the disorder in question was not 
shown in service or within the one-year period immediately 
following the veteran's discharge from service and was not 
otherwise linked to service or any event thereof.  Notice of 
the denial and of the veteran's appellate rights was 
furnished to him in March 1997, and an appeal was initiated 
by the veteran's submission of a notice of disagreement in 
March 1997, followed by the issuance of a statement of the 
case in April 1997.  Later in 1997, the Veteran indicated 
that he wished his appeal to go forward and he submitted a 
substantive appeal.  In a Report of Contact of late April 
2002, the veteran's representative indicated that it was the 
veteran's desire to withdraw his appeal, following which a 
supplemental statement of the case was prepared and mailed to 
the Veteran.  In an April 2002 statement, the Veteran set 
forth assertions and argument in support of the VA benefits 
sought on appeal, seemingly reinstating his appeal, but in 
May 2002, the Veteran submitted a copy of the cover letter to 
the supplemental statement of the case in which he 
unequivocally withdrew his appeal.  Finality thus attached to 
the February 1997 action.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).  

However, the legal authority for disposition of claims for 
service connection based on herbicide exposure was amended 
during the course of the instant appeal.  Because of this 
fact, the question arises as to which set of legal criteria 
applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

Prior to 2001, the applicable law and regulations provided 
that, if a veteran who served on active duty in Vietnam 
during the Vietnam era developed one of the diseases which 
was presumed to have resulted from exposure to herbicides, 
the veteran would then be presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  Those regulations also stipulated the 
diseases for which service connection could be presumed due 
to an association with exposure to herbicide agents.

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001), was enacted.  Among other things, the VEBEA 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those having a disease on the presumptive list provided 
in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001. 

On the basis of the foregoing change in the law, de novo 
consideration of the veteran's claim for service connection 
for peripheral neuropathy of the upper extremities, without 
regard to the finality of the February 1997 action, is in 
order.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) 
(upon a showing of a new basis of entitlement to a claimed 
benefit as a result of an intervening change in law or 
regulation, 38 U.S.C.A § 7104(b) does not preclude 
consideration of the claim as an original claim even though 
based on facts in a previously and finally denied claim). 
Under the above cited legal authority, the Veteran is 
entitled to readjudication of his previously denied claim as 
an original claim.

The Veteran contends that his peripheral neuropathy of the 
upper and lower extremities is of service origin, or, 
alternatively, that it is the result of his in-service 
exposure to Agent Orange or other herbicide.  Service 
treatment records identify a complaint of right knee pain in 
April 1966, with a prior history of a knee problem, and 
medical assistance was received in April 1967 for an 
unspecified pulled muscle.  Service treatment records are 
otherwise negative for complaints or findings indicative of 
peripheral neuropathy in any area.  

The record reflects that, after service, the Veteran 
sustained an on-the-job injury to his low back in 1979, for 
which he received medical treatment.  Medical assistance is 
also shown in June 1996 for cervical strain, in March 1997 
for knee pain, in August 1997 for lumbar strain, and in April 
1998 for back and knee pain, but no peripheral neuropathy was 
indicated.  Medical consultations undertaken by the Social 
Security Administration in July 1999 and September 2002 
likewise failed to identify the presence of peripheral 
neuropathy in any area, with the September 2002 evaluation 
demonstrating arthritic pain of the hands, knees, and feet, 
but there was noted to be no confirmation of any foot 
numbness.  

The Veteran was hospitalized at a VA facility in October 2003 
for evaluation of a several month history of weakness and 
sensory deficits of the extremities, as well as cognitive 
difficulties.  A prior treatment note of June 2003 was noted 
to indicate that the veteran's symptoms had been present for 
a period of six to eight months.  On neurological 
consultation, the Veteran reported that he first noticed 
difficulty with strength of his extremities four to six 
months prior thereto and that he then began to fall.  The 
examining neurologist determined that the veteran's symptoms 
and history were most consistent with a severe demyelinating 
neuropathy, with progression of his symptoms to the extent of 
potential cord and cortical involvement.  An electromyogram 
showed mild to moderate axonal sensory polyneuropathy that 
was felt to be not entirely consistent with a B-12 
deficiency.  Nevertheless, by the time of hospital discharge 
the veteran's symptoms of ataxia, numbness, and weakness of 
the upper and lower extremities were attributed to a B-12 
deficiency.  A period of VA hospitalization for 
rehabilitation followed from October to December 2003, with 
VA home health care for a period of months thereafter.  

A medical consultation in February 2004 by the Social 
Security Administration revealed a profound B-12 deficiency 
leading to axonal demyelination, sensory deficits, and 
ataxia.  A September 2004 consultation by a private medical 
professional was referenced in an April 2005 report, wherein 
numbness and pain in the low back, hips, and neck were 
described.  Further private medical review in February 2006 
yielded a diagnosis of idiopathic peripheral neuropathy 
involving pain and sensory loss of the extremities and, in 
October 2007, evaluation led to entry of a diagnosis of 
distal sensory polyneuropathy.  There was in October 2007 a 
notation that the diagnosis of neuropathy dated to 2004, with 
the source of the veteran's lower extremity problems being 
diabetes mellitus and the source of his upper extremity 
neuropathy being carpal tunnel syndrome.  In July 2008, there 
was noted by another medical professional to be a 10-year 
history of progressive numbness in the extremities.  

The evidence on file discloses the existence of current 
disability involving peripheral neuropathy of the upper and 
lower extremities, but there is no showing of any such 
disability in service, within one-year of the veteran's 
discharge from service, or for more than 30 years thereafter.  
The lack of evidence of medical treatment or 
contemporaneously recorded lay evidence during this period of 
time weighs against a finding of a continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, the Court has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

Also absent from the record is competent evidence linking any 
current disability involving peripheral neuropathy of the 
Veteran to his period of military service or any incident 
thereof, including his presumed exposure to Agent Orange or 
other toxic herbicide.  While the Veteran may indicate that 
the claimed neuropathy originated in service or is Agent 
Orange-related, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu, supra.  As a result, 
his assertions as to medical diagnosis or etiology are not 
probative of the critical issue in this case of whether 
existing disablement is linked to the veteran's period of 
military service or any event thereof.  See Boyer, Mercado-
Martinez, supra.  The Veteran is competent to report what 
comes to him through his senses, to include complaints of 
pain, numbness, and sensory loss, but he does not have 
medical expertise to provide a competent opinion regarding 
medical diagnosis and causation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claims 
for service connection for peripheral neuropathy of the upper 
and lower extremities.  Accordingly, the veteran's appeal as 
to these matters must be denied.  As a preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).




Specially Adapted Housing or Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

In this case, the Veteran is currently service connected for 
a single disability, posttraumatic stress disorder (PTSD), 
for which a 70 percent evaluation is in effect.  In addition, 
he has been found to be entitled to a total disability 
evaluation for compensation due to individual unemployability 
since February 1999.  

As indicated above, the Veteran is not in receipt of VA 
compensation on account of a service-connected blindness or 
loss of use of any extremity and thus, he does not meet the 
threshold entitlement criteria for specially adapted housing.  
He has not been diagnosed with the service connected loss or 
loss of use, as defined by 38 C.F.R. § 3.350(a)(2), of one or 
both lower or upper extremities; and he is not service 
connected for blindness in both eyes, plus the anatomical 
loss or loss of use of one lower extremity.  Thus, it cannot 
reasonably be found that the restrictions caused by his only 
service-connected disorder do not meet the statutory criteria 
for the benefit he seeks.  Through this appeal, he has 
attempted to established service connection for peripheral 
neuropathy of each extremity, but that attempt, as noted 
above, has failed.  Therefore, the veteran's claim must be is 
denied.

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  In the present 
case, the Veteran has not asserted, nor does the record show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands.  Therefore, a special home adaptation 
grant is not warranted.  As law is rather than the evidence 
is dispositive, the doctrine of reasonable doubt (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102) is not applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Automobile and/or Automotive Adaptive Equipment

To warrant entitlement to an automobile and adaptive 
equipment under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  See also 38 
C.F.R. § 3.350(b).

As noted above in connection with the claim for specially 
adapted housing or a special home adaptation grant, service 
connection has only been established for PTSD and no VA 
compensation has been awarded on the basis of a 
musculoskeletal, bone, or joint disorder or for blindness.  
And, thus, there is no basis in law or fact for a grant of 
entitlement to financial assistance for the purchase of an 
automobile or other conveyance and automobile adaptive 
equipment or for only automotive adaptive equipment.  As the 
disposition of this claim is also based on the law, the 
doctrine of reasonable doubt is not applicable and the claim 
advanced for an automobile and/or automotive adaptive 
equipment must therefore be denied.  








ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Specially adapted housing or a special home adaptation grant 
is denied.  

Financial assistance for the purchase of automobile and/or 
automotive adaptive equipment is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


